OPINION

RICHARD BARAJAS, Chief Justice.
Pending before the Court is the Appellants’ motion to dismiss and the Appellee’s motion to dismiss this appeal pursuant to Tex.R.App. P. 42.1(a)(2), which states:
(a) The appellate court may dispose of an appeal as follows:
(2) By Agreement. In accordance with an agreement signed by the parties or their attorneys and filed with the clerk,
[[Image here]]
The parties have complied with the requirements of Rule 42.1(a)(2). The Court has considered this cause on the motions and concludes the motions should be granted and the appeal should be dismissed. We therefore dismiss the appeal.